                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
ERIC RAY PRICE,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Case No. 6:19-CV-16-JDK-KNM
                                                 §
LORIE DAVIS, ET AL.,                             §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Eric Ray Price, an inmate proceeding pro se, filed this civil rights lawsuit pursuant

to 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole Mitchell

pursuant to 28 U.S.C. § 636. On July 18, 2019, the Magistrate Judge issued a Report and

Recommendation (Docket No. 8), recommending that Plaintiff’s action be dismissed under the

three-strikes provision of 28 U.S.C. § 1915(g). Id. at 2–3. Plaintiff filed objections on July 22,

2019. Docket No. 9.

       The Court overrules Plaintiff’s objections. Plaintiff argues that he is in imminent danger

of serious physical injury because the “prison unit violated the water code” and because of physical

threats. Id. at 1. However, “[n]ew claims and issues may not . . . be raised for the first time in

objections to a Report and Recommendation.” Andrews v. United States, No. 4:16-CV-846, 2019

WL 913873, at *1 (E.D. Tex. Feb. 22, 2019). Plaintiff’s complaint only mentions conduct that

occurred in the past; namely, a “fan fell off of a trash can on [plaintiff’s] feet because neither

[were] secured.” Docket No. 1 at 4. Because Plaintiff does not show that he is in imminent danger

of serious physical injury, his claims are dismissed.




                                            Page 1 of 2
       Having made a de novo review of the objections raised by Plaintiff to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

8) be ADOPTED. It is further

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as to

the refiling of another in forma pauperis lawsuit raising the same claims as herein presented, but

without prejudice as to the refiling of the lawsuit without seeking in forma pauperis status and

upon payment of the full $400.00 filing fee. Should Plaintiff pay the full filing fee in this lawsuit

within fifteen days of the date of entry of this order, he shall be allowed to proceed in this lawsuit

as though the full filing fee had been paid from the outset.

        So ORDERED and SIGNED this 6th              day of April, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
